DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments, see REMARKS, filed on 01/27/2022, with respect to the rejections of claims 1-2, 4-7, 9-12 and 14-15 under 35 U.S.C. 103 as being unpatentable over Cheng et al., (Pub. No.: US 2020/0196255 A1), in view of Kim et al., (Pub. No.: US 2019/0174530 A1) have been fully considered and are persuasive.  Therefore, the final rejection dated 12/23/2021 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Guo, (Pub. No.: US 2020/0029318A1).


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

5.	Claims 1, 2, 4, 5, 6, 7, 9, 10, 11, 12, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 6, 7, 8, 10, 11, 12, 14, and 15 respectively of Co-pending Application No.: 16839472. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claims are broader to co-pending application.

Instant Application No.: 16732868
Co-pending Application No.: 16839472
Claim 1,	 (Currently Amended) A method of a receiver user equipment (UE) for transmitting hybrid automatic repeat request (HARQ) feedback information, the method comprising: 
receiving configuration information on a physical sidelink feedback channel (PSFCH) resource set; 
receiving a physical sidelink shared channel (PSSCH) from a transmitter UE;


determining a PSFCH resource used for transmitting the HARQ feedback information in response to the PSSCH in the PSFCH resource set; and 
transmitting the HARQ feedback information using the PSFCH resource, 



wherein the PSFCH resource is determined based on a source identifier (ID) of the transmitter UE that has transmitted the PSSCH. 

A method for transmitting hybrid automatic repeat request (HARQ) feedback information for sidelink transmission, the method comprising:
receiving first configuration information for a resource pool for the sidelink transmission;
    receiving second configuration information on frequency resources for transmission of a physical sidelink feedback channel (PSFCH) in the resource pool; and
  




  transmitting HARQ feedback information in response to a physical sidelink shared channel (PSSCH) received from one or more other devices using a PSFCH resource,
  
 wherein the PSFCH resource is determined based on the second configuration information for the frequency resources and exists in the resource pool of the first configuration information.

Claim 2,	 (Currently Amended) The method according to claim 1, wherein the PSFCH resource is determined further based on a sub- channel index for a sub-channel used for the reception of the PSSCH. 

Claim 2, (Currently Amended) The method according to claim1, wherein the frequency resources for the transmission of the PSFCH include a set of physical resource blocks (PRBs) in the resource pool for the sidelink transmission.
Claim 4,	 (Currently Amended) The method according to claim 1, wherein the PSFCH resource is determined further based on a member identifier (ID) of the receiver UE receiving the PSSCH according to a groupcast transmission from the transmitter UE. 

Claim 3, (Currently Amended) The method according to claim 1, wherein the second configuration information for the frequency resources for the transmission of the PSFCH is received by higher layer signaling.
Claim 5,	 (Currently Amended) The method according to claim 1, wherein the configuration information on the PSFCH resource set includes timing gap information between the reception of the PSSCH and the transmission of the HARQ feedback information in response to the reception of the PSSCH. 
Claim 5, (Currently Amended) The method according to claim 1, wherein the HARQ feedback information is transmitted based on timing gap information between the reception of the PSSCH and the transmission of the HARQ feedback information in response to the reception of the PSSCH, and
   wherein the timing gap information is received by higher layer signaling.

Claim 6,	 (Currently Amended) A method of a transmitter user equipment (UE) for receiving hybrid automatic repeat request (HARQ) feedback information, the method comprising: 



transmitting a physical sidelink shared channel (PSSCH) to a receiver UE; and
receiving the HARQ feedback information in response to the PSSCH using a physical sidelink feedback channel (PSFCH) resource in a PSFCH resource set;
the PSFCH resource is determined based on a source identifier (ID) of the transmitter UE that has transmitted the PSSCH.  
Claim 6, A base station for controlling transmission of hybrid automatic repeat request (HARQ) feedback information for sidelink transmission, the method comprising:
   a transmitter;
   a processor configured to control the transmitter thereby performing:
    transmitting, to a first device, first configuration information for a resource pool for the sidelink transmission; and
   transmitting, to a first device, first configuration information for a resource pool for the sidelink transmission; and
   transmitting, to the first device, second configuration information on frequency a physical sidelink feedback channel (PSFCH) in the resource pool,
   wherein the second configuration is used for the first device to determine a PSFCH resource for transmitting HARQ feedback information in response to a physical sidelink shared channel (PSSCH) received from one or more other devices.
   wherein the PSFCH resource exists in the resource pool of the first configuration information.
Claim 7,	 (Currently Amended) The method according to claim 6, wherein the PSFCH resource is determined further based on a sub- channel index for a sub-channel used for the transmission of the PSSCH.
Claim 7, (Currently Amended) The base station according to claim 6, wherein the frequency resources for the transmission of the PSFCH include a set of physical resource blocks (PRBs) in the resource pool for the sidelink transmission.

Claim 9,	 (Currently Amended) The method according to claim 6, wherein the PSFCH resource is determined further based on a member identifier (ID) of the receiver UE receiving the PSSCH according to a groupcast transmission from the transmitter UE.  

The base station according to claim 6, wherein the second configuration information for the frequency resources for the transmission of the PSFCH is transmitted by higher layer signaling.
Claim 10,	 (Currently Amended) The method according to claim 6, wherein configuration information on the PSFCH resource set includes timing gap information between the transmission of the PSSCH and the reception of the HARQ feedback information in response to the transmission of the PSSCH.
Claim 10, (Currently Amended) The base station according to claim 6, wherein the HARQ feedback information is transmitted based on timing gap information between the reception of the PSSCH and the transmission of the HARQ feedback information in response to the reception of the PSSCH, and
   Wherein the timing gap information is received by higher layer signaling.

Claim 11,	 (Currently Amended) A receiver user equipment (UE) for transmitting hybrid automatic repeat request (HARQ) feedback information, the receiver UE comprising: 
a receiver configured to receive configuration information on a physical sidelink feedback channel (PSFCH) resource set and receive a physical sidelink shared channel (PSSCH) from a transmitter UE; 



a controller configured to determine a PSFCH resource used for transmitting the HARQ feedback information in response to the PSSCH in the PSFCH resource set; and
a transmitter configured to transmit the HARQ feedback information using the PSFCH resource,  



wherein the PSFCH resource is determined based on a source identifier PSSCH.

Claim 11,  (Currently Amended) A device for transmitting hybrid automatic repeat request (HARQ) feedback information for sidelink transmission, the device comprising:
a receiver configured to receive first configuration information for a resource pool for the sidelink transmission and receive second configuration information for frequency resources for transmission of a physical sidelink feedback channel (PSFCH) in the resource pool; and

    




 
 a transmitter configured to transmit the HARQ feedback information in response to a physical sidelink shared channel (PSSCH) received from one or more other devices through a PSFCH resource,
     wherein the PSFCH resource is determined based on the second resources and exists in the resource pool of the first configuration information.

Claim 12,	 (Currently Amended) The receiver UE according to claim 11, wherein the PSFCH resource is determined further based on a sub-channel index for a sub-channel used for the reception of the PSSCH. 
Claim 12, (Currently Amended) The wireless device according to claim 11, wherein the frequency resources for the transmission of the PSFCH include a set of physical resource blocks (PRBs) in the resource pool for the sidelink transmission.

Claim 14,	 (Currently Amended) The receiver UE according to claim 11, wherein the PSFCH resource is determined further based on a member identifier (ID) of the receiver UE receiving the PSSCH according to a groupcast transmission from the transmitter UE. 

Claim 14, (Currently Amended) The wireless device according to claim 11, wherein the transmission of HARQ feedback information is indicated by sidelink control information (SCI) including scheduling information for the PSSCH.
Claim 15,	 (Currently Amended) The receiver UE according to claim 11, includes timing gap information between the reception of the PSSCH and the transmission of the HARQ feedback information in response to the reception of the PSSCH.   
Claim 15, (Currently Amended) The wireless device according to claim 11, timing gap information between the reception of the PSSCH and the transmission of the HARQ feedback information in response to the reception of the PSSCH, and
     wherein the timing gap information is received by higher layer signaling.


Note: The claims 3, 8, and 13 of instant application are cancelled.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-2, 4-7, 9-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., (Pub. No.: US 2020/0196255 A1), in view of Kim et al., (Pub. No.: US 2019/0174530 A1), and further in view of Guo, (Pub. No.: US 2020/0029318 A1).

Regarding Claim 1,	 (Currently Amended) Cheng discloses a method of a receiver user equipment (UE) for transmitting hybrid automatic repeat request (HARQ) feedback information, the method comprising: (Cheng, Fig. 1, [0034] UE 106, Fig. 9, Node 900 which is UE, Fig. 4, [0070]-[0071] Transmit the corresponding HARQ feedback SFCI in PSFCH 404.  The HARQ feedback be an ACK or NACK.  For details paragraphs [0083], [0088]-[0089], [0116]-[0119 and [0125] may be referred)
receiving configuration information on a physical sidelink feedback channel (PSFCH) resource set; (Cheng, Fig. 1, [0034] UE 106, Fig. 9, transceiver 920 having a receiver 924 (i.e. receiving reception circuitry), Fig. 4, [0070]-[0071] HARQ feedback SFCI in PSFCH 404.  The HARQ feedback be an ACK or NACK)
(Cheng, Fig. 1, [0034] UE 106, Abstract, [0006]-[0007], and Fig. 9. transceiver 920 having a receiver 924 (i.e. receiving reception circuitry), Fig. 1, [0034]-[0035] UE 106 over PSSCH and Physical Sidelink Control Channel PSCCH, [0036], [0054], Fig. 3A, [0057], [0062], Fig. 4, [0070]-[0071] PSSCH 402)
 	determining a PSFCH resource used for transmitting the HARQ feedback information in response to the PSSCH in the PSFCH resource set; and (Cheng, Fig. 4, [0070]-[0071] Transmit the corresponding HARQ feedback SFCI in PSFCH 404.  The HARQ feedback be an ACK or NACK.  The paragraph [0055] discloses about determining PSFCH resource.  For details paragraphs [0083], [0088]-[0089], [0116]-[0119] and [0125] be referred)
transmitting the HARQ feedback information using the PSFCH resource, (Cheng, Fig. 4, [0070]-[0071] Transmit the corresponding HARQ feedback SFCI in PSFCH 404.  The HARQ feedback be an ACK or NACK.  The paragraph [0055] discloses about PSFCH resource)
wherein the PSFCH resource is determined of the transmitter UE, (Cheng, The paragraph [0055] discloses about determining PSFCH resource. Fig. 1, [0034] UE 104 transmits data and control information to UE 106 over a PSSCH)
Cheng is no explicit about following:
based on a source identifier (ID)
However, Kim is explicit about following:
based on a source identifier (ID) (Kim, [0327], [0334] Source Layer-2 ID which is a Source ID)
(Kim, [0002]-[0006], and [0022])
Cheng and Kim are not explicit about following:
which is provided by the transmitter UE through the PSSCH.  (Guo, It is quite evident that looking at various Figs., Guo clearly discloses PSSCH and a transmitter UE.  Fig. 9, [0137] PSSCH 916, Fig. 10, [0139] PSSCH 1000.  Figs. 30A, Figs. 32-33, Figs. 39-40 and Fig. 43 clearly disclose transmitter UE.  Figs. 30A-30B, [0269]-[0270] transmitter UE picks PSSCH resource, Fig. 32, paragraph [0283] The transmitter UE 3202 transmits PSSCH and PSCCH in allocated resource as indicated by the serving gNB 3213, Other related paragraphs disclosing transmitter UE and PSSCH are: paragraphs [0365], [0367], [0371], [0425] and [0508])
However, Guo discloses following:
which is provided by the transmitter UE through the PSSCH.
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Cheng and Kim before the effective filing date of the claimed invention with that of Guo so that which is provided by the transmitter UE through the PSSCH. The motivation to combine the teachings of Guo would improve data transmission rate.  (Guo, [0012]-[0013])

Regarding Claim 2,	 (Previously Presented) The combination of Cheng, Kim, and Guo disclose the method according to claim 1, wherein the PSFCH resource is determined further based on a sub- channel index for a sub-channel used for the reception of the PSSCH. (Kim, Kim discloses about sub-channel through paragraphs [0428], [0431], and [0458], Cheng, The paragraph [0055] discloses about determining PSFCH resource. Fig. 1, [0034]-[0035] UE 106 over PSSCH and Physical Sidelink Control Channel PSCCH, [0036], [0054], Fig. 3A, [0057], [0062], Fig. 4, [0070]-[0071] PSSCH 402)
 
Claim 3.	 (Cancelled) 
 
Regarding Claim 4,	 (Previously Presented) The combination of Cheng, Kim, and Guo disclose the method according to claim 1, wherein the PSFCH resource is determined further based on a member identifier (ID) of the receiver UE receiving the PSSCH according to a groupcast transmission from the transmitter UE.  (Kim discloses about groupcast communication through paragraph [0244].  Kim discloses about identifier through paragraph [0147], Cheng, The paragraph [0055] discloses about determining PSFCH resource. Fig. 1, [0034]-[0035] UE 106 over PSSCH and Physical Sidelink Control Channel PSCCH, [0036], [0054], Fig. 3A, [0057], [0062], Fig. 4, [0070]-[0071] PSSCH 402)
 
Regarding Claim 5,	 (Previously Presented) The combination of Cheng, Kim, and Guo disclose the method according to claim 1, wherein the configuration information on the PSFCH resource set includes timing gap information between the reception of the PSSCH and the transmission of the HARQ feedback information in response to the reception of the PSSCH. (Kim, Kim discloses about timing gap through various passages in the reference such as paragraphs [0011], [0017], [0022], [0513]-[0514], [0519]-[0520], Fig. 21a [0525]-[0526], [0554]-[0556], Cheng, The paragraph [0055] discloses about determining PSFCH resource. Fig. 1, [0034]-[0035] UE 106 over PSSCH and Physical Sidelink Control Channel PSCCH, [0036], [0054], Fig. 3A, [0057], [0062], Fig. 4, [0070]-[0071] PSSCH 402, Fig. 4, [0070]-[0071] Transmit the corresponding HARQ feedback SFCI in PSFCH 404.  The HARQ feedback be an ACK or NACK)
 
Regarding Claim 6,	 (Currently Amended) Cheng discloses a method of a transmitter user equipment (UE) for receiving hybrid automatic repeat request (HARQ) feedback information, the method comprising: (Cheng, Fig. 1, [0034] UE 106, Fig. 9, Node 900 which is UE, Fig. 4, [0070]-[0071] Transmit the corresponding HARQ feedback SFCI in PSFCH 404.  The HARQ feedback be an ACK or NACK.  For details paragraphs [0083], [0088]-[0089], [0116]-[0119 and [0125] may be referred)
transmitting a physical sidelink shared channel (PSSCH) to a receiver UE; and (Cheng, Fig. 1, [0034], UE 104 transmits data and control information to UE 106 over a PSSCH)
(Cheng, Fig. 9, [0130] transceiver 920 having a receiver 924 (i.e. receiving reception circuitry, Fig. 1, [0034]-[0035] UE 106 over PSSCH and Physical Sidelink Control Channel PSCCH, [0036], [0054], Fig. 3A, [0057], [0062], Fig. 4, [0070]-[0071] PSSCH 402)
wherein the PSFCH resource is determined of the transmitter UE, (Cheng, The paragraph [0055] discloses about determining PSFCH resource, Fig. 1, [0034] UE 104 transmits data and control information to UE 106 over a PSSCH)
Cheng is no explicit about following:
based on a source identifier (ID)
However, Kim is explicit about following:
based on a source identifier (ID) (Kim, [0327], [0334] Source Layer-2 ID which is a Source ID)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Cheng before the effective filing date of an application of the claimed invention with that of Kim so that based on a source identifier (ID) so that a PSFCH resource is determined based on a resource identifier.  The motivation to combine the teachings of Kim would enable to achieve high data rate, very low end-to-end latency and high energy efficiency.  (Kim, [0002]-[0006], and [0022])
Cheng and Kim are not explicit about following:
which is provided by the transmitter UE through the PSSCH.  (Guo, It is quite evident that looking at various Figs., Guo clearly discloses PSSCH and a transmitter UE.  Fig. 9, [0137] PSSCH 916, Fig. 10, [0139] PSSCH 1000.  Figs. 30A, Figs. 32-33, Figs. 39-40 and Fig. 43 clearly disclose transmitter UE.  Figs. 30A-30B, [0269]-[0270] transmitter UE picks PSSCH resource, Fig. 32, paragraph [0283] The transmitter UE 3202 transmits PSSCH and PSCCH in allocated resource as indicated by the serving gNB 3213, Other related paragraphs disclosing transmitter UE and PSSCH are: paragraphs [0365], [0367], [0371], [0425] and [0508])
However, Guo discloses following:
which is provided by the transmitter UE through the PSSCH.
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Cheng and Kim before the effective filing date of the claimed invention with that of Guo so that which is provided by the transmitter UE through the PSSCH.  The motivation to combine the teachings of Guo would improve data transmission rate.  (Guo, [0012]-[0013])

Regarding Claim 7,	 (Previously Presented) The combination of Cheng, Kim, and Guo disclose the method according to claim 6, wherein the PSFCH resource is determined further based on a sub- channel index for a sub-channel used for the transmission of the PSSCH. (Kim, Kim discloses about sub-channel through paragraphs [0428], [0431], and [0458], Cheng, The paragraph [0055] discloses about determining PSFCH resource. Fig. 1, [0034]-[0035] UE 106 over PSSCH and Physical Sidelink Control Channel PSCCH, [0036], [0054], Fig. 3A, [0057], [0062], Fig. 4, [0070]-[0071] PSSCH 402)

Claim 8. (Cancelled) 
 
Regarding Claim 9,	 (Previously Presented) The combination of Cheng, Kim, and Guo disclose the method according to claim 6, wherein the PSFCH resource is determined further based on a member identifier (ID) of the receiver UE receiving the PSSCH according to a groupcast transmission from the transmitter UE.  (Kim discloses about groupcast communication through paragraph [0244].  Kim discloses about identifier through paragraph [0147], Cheng, The paragraph [0055] discloses about determining PSFCH resource. Fig. 1, [0034]-[0035] UE 106 over PSSCH and Physical Sidelink Control Channel PSCCH, [0036], [0054], Fig. 3A, [0057], [0062], Fig. 4, [0070]-[0071] PSSCH 402)

Regarding Claim 10,	 (Previously Presented) The combination of Cheng, Kim, and Guo disclose the method according to claim 6, wherein configuration information on the PSFCH resource set includes timing gap information between the transmission of the PSSCH and the reception of the HARQ feedback information in response to the transmission of the PSSCH. (Kim, Kim discloses about timing gap through various passages in the reference such as paragraphs [0011], [0017], [0022], [0513]-[0514], [0519]-[0520], Fig. 21a [0525]-[0526], [0554]-[0556], Cheng, The paragraph [0055] discloses about determining PSFCH resource. Fig. 1, [0034]-[0035] UE 106 over PSSCH and Physical Sidelink Control Channel PSCCH, [0036], [0054], Fig. 3A, [0057], [0062], Fig. 4, [0070]-[0071] PSSCH 402, Fig. 4, [0070]-[0071] Transmit the corresponding HARQ feedback SFCI in PSFCH 404.  The HARQ feedback be an ACK or NACK)
 
Regarding Claim 11,	 (Currently Amended) Cheng discloses a receiver user equipment (UE) for transmitting hybrid automatic repeat request (HARQ) feedback information, the receiver UE comprising: (Cheng, Fig. 1, [0034] UE 106, Fig. 9, Node 900 which is UE, Fig. 4, [0070]-[0071] Transmit the corresponding HARQ feedback SFCI in PSFCH 404.  The HARQ feedback be an ACK or NACK.  For details paragraphs [0083], [0088]-[0089], [0116]-[0119 and [0125] may be referred)
a receiver configured to receive configuration information on a physical sidelink feedback channel (PSFCH) resource set and receive a physical sidelink shared channel (PSSCH) from a transmitter UE; (Cheng, Fig. 1, [0034] UE 106, Fig. 9, transceiver 920 having a receiver 924 (i.e. receiving reception circuitry), Fig. 4, [0070]-[0071] HARQ feedback SFCI in PSFCH 404.  The HARQ feedback be an ACK or NACK)
a controller configured to determine a PSFCH resource used for transmitting the HARQ feedback information in response to the PSSCH in the PSFCH resource set; and (Cheng, Fig. 4, [0070]-[0071] Transmit the corresponding HARQ feedback SFCI in PSFCH 404.  The HARQ feedback be an ACK or NACK.  The paragraph [0055] discloses about determining PSFCH resource.  For details paragraphs [0083], [0088]-[0089], [0116]-[0119] and [0125] be referred)
a transmitter configured to transmit the HARQ feedback information using the PSFCH resource,  (Cheng, Fig. 1, [0034] UE 106, Fig. 9, Node 900 which is UE, Fig. 4, [0070]-[0071] Transmit the corresponding HARQ feedback SFCI in PSFCH 404)
(Cheng, The paragraph [0055] discloses about determining PSFCH resource. Fig. 1, [0034] UE 104 transmits data and control information to UE 106 over a PSSCH)
Cheng is no explicit about following:
based on a source identifier (ID)
However, Kim is explicit about following:
based on a source identifier (ID) (Kim, [0327], [0334] Source Layer-2 ID which is a Source ID)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Cheng before the effective filing date of an application of the claimed invention with that of Kim so that based on a source identifier (ID) so that a PSFCH resource is determined based on a resource identifier.  The motivation to combine the teachings of Kim would enable to achieve high data rate, very low end-to-end latency and high energy efficiency.  (Kim, [0002]-[0006], and [0022])
Cheng and Kim are not explicit about following:
which is provided by the transmitter UE through the PSSCH.  (Guo, It is quite evident that looking at various Figs., Guo clearly discloses PSSCH and a transmitter UE.  Fig. 9, [0137] PSSCH 916, Fig. 10, [0139] PSSCH 1000.  Figs. 30A, Figs. 32-33, Figs. 39-40 and Fig. 43 clearly disclose transmitter UE.  Figs. 30A-30B, [0269]-[0270] transmitter UE picks PSSCH resource, Fig. 32, paragraph [0283] The transmitter UE 3202 transmits PSSCH and PSCCH in allocated resource as indicated by the serving gNB 3213, Other related paragraphs disclosing transmitter UE and PSSCH are: paragraphs [0365], [0367], [0371], [0425] and [0508])
However, Guo discloses following:
which is provided by the transmitter UE through the PSSCH.
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Cheng and Kim before the effective filing date of the claimed invention with that of Guo so that which is provided by the transmitter UE through the PSSCH.  The motivation to combine the teachings of Guo would improve data transmission rate.  (Guo, [0012]-[0013])

Regarding Claim 12,	 (Previously Presented) The combination of Cheng, Kim, and Guo disclose the receiver UE according to claim 11, wherein the PSFCH resource is determined further based on a sub-channel index for a sub-channel used for the reception of the PSSCH. (Kim, Kim discloses about sub-channel through paragraphs [0428], [0431], and [0458], Cheng, The paragraph [0055] discloses about determining PSFCH resource. Fig. 1, [0034]-[0035] UE 106 over PSSCH and Physical Sidelink Control Channel PSCCH, [0036], [0054], Fig. 3A, [0057], [0062], Fig. 4, [0070]-[0071] PSSCH 402)
 
Claim 13.	 (Cancelled)
  
Regarding Claim 14,	 (Previously Presented) The combination of Cheng, Kim, and Guo disclose the receiver UE according to claim 11, wherein the PSFCH resource is (Kim discloses about groupcast communication through paragraph [0244].  Kim discloses about identifier through paragraph [0147], Cheng, The paragraph [0055] discloses about determining PSFCH resource. Fig. 1, [0034]-[0035] UE 106 over PSSCH and Physical Sidelink Control Channel PSCCH, [0036], [0054], Fig. 3A, [0057], [0062], Fig. 4, [0070]-[0071] PSSCH 402)
 
Regarding Claim 15,	 (Previously Presented) The combination of Cheng, Kim, and Guo disclose the receiver UE according to claim 11, wherein the configuration information on the PSFCH resource set includes timing gap information between the reception of the PSSCH and the transmission of the HARQ feedback information in response to the reception of the PSSCH.   (Kim, Kim discloses about timing gap through various passages in the reference such as paragraphs [0011], [0017], [0022], [0513]-[0514], [0519]-[0520], Fig. 21a [0525]-[0526], [0554]-[0556], Cheng, The paragraph [0055] discloses about determining PSFCH resource. Fig. 1, [0034]-[0035] UE 106 over PSSCH and Physical Sidelink Control Channel PSCCH, [0036], [0054], Fig. 3A, [0057], [0062], Fig. 4, [0070]-[0071] PSSCH 402, Fig. 4, [0070]-[0071] Transmit the corresponding HARQ feedback SFCI in PSFCH 404.  The HARQ feedback be an ACK or NACK)
 


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K.D./
Examiner, Art Unit 2463               

     /Peter G Solinsky/     Primary Examiner, Art Unit 2463